Judgment insofar as it dismisses the complaint as to plaintiff Lillian Kleisle unanimously reversed on the law and facts and a new trial granted as to said plaintiff, with costs to appellant to abide the event, and otherwise judgment affirmed. Memorandum: The verdict as to plaintiff Lillian Kleisle was against the weight of evidence. (Appeal from judgment of Monroe Trial Term dismissing the complaint on the merits in an automobile negligence action.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Vecchio, JJ.